DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-7, 11-13, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 2-7 all recite “generally circular shape” and claim 11 recites “generally tubular shape” and the term “generally” renders the claims indefinite. It is not clear to what degree the structure would have to resemble a circular or tubular shape in order to necessarily satisfy the limitation. Therefore the scope of the claims cannot be determined and the claims are indefinite. For the purpose of examination, in all instances the word generally is interpreted to mean “substantially”.
	Claim 12 depends from itself and therefore the scope of the claim cannot be determined. Claim 13 depends from claim 12 and therefore the scope is indefinite similarly.
	Claim 15 recites limitations directed towards fail or pass conditions of a sterilization process test device, however the claimed invention is directed towards a process test device for containing a sterilizing indicator, not the indicator itself as the indicator is not positively recited and is herein as claimed interpreted as an intended use of the device. It is not clear from the language in claim 15 and claim 1 from which claim 15 depends whether or not the indicators and their properties are necessarily part of the claimed invention and further whether the pass/fail conditions are necessarily achieved as a result of said indicators or as a result of the sterilization process test device itself. For the purposes of examination, it is interpreted that the pass/fail limitations in claim 15 are directed towards a use of the device and that any prior art device meeting the structural limitations of the sterilization process test device would necessarily achieve the conditions as claimed in claim 15.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 11 and 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaiser (US 5,968,807).
	Regarding claim 1, Kaiser (US 5,968,807) teaches a sterilization process test device (Abstract), comprising: a body (Figs. 1-3 compartment 10) including a chamber configured to contain at least one sterilization indicator (interior of compartment 10 with microorganisms 15 and compartment 16 with culture medium 16, pH indicator stated in abstract), an inlet opening configured to receive the at least one sterilization indicator (open end 12), and at least one hole, wherein each of the at least one hole is defined by an opening extending through a thickness of the body (hole covered by screen 13); a cap configured to engage the body to sealingly close the inlet opening (cap 18); and a steam and gas permeable cover arranged over the at least one hole and attached to an outer surface of the body surrounding the at least one hole (screen 13); wherein the only fluid communication between the chamber and an external environment is provided through the steam and gas permeable cover and the at least one hole (One can see this feature from fig. 2 and 3).
	Regarding claim 11, Kaiser further teaches the body is substantially tubular and configured to withstand heat and pressure from sterilization (Figs. 1-3, Abstract).
	Regarding claim 14-15, Kaiser further teaches a biological and chemical indicator (Abstract states pH and culture medium reading on these limitations) and further that the sterilization process device is capable of indicating a pass/fail condition (last sentence of abstract).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2-7  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaiser (US 5,968,807) in view of Foltz (US 2011/0211991).
Regarding claims 2-7, Kaiser appears to be silent with regards to the at least one hole being defined by a generally circular shaped opening having a diameter.
	Foltz (US 2011/0211991) teaches a sterilization process test device (abstract) that comprises 1 or more holes covered by a permeable membrane, the one or more holes being between 0.03 inches and 4.4 inches in diameter (Paragraphs [0067] and [0085], Fig. 6 opening 150). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Kaiser such that there are one or more holes, overlapping with the claimed 1, 2 and 4 holes, the holes being between 0.03 inches and 4.4 inches in diameter, overlapping with the claimed diameters to arrive at the claimed invention. One would have been motivated to do so to utilize a known effective means for diffusing sterilant gas into a test device as desired to arrive at a successfully functioning device. All of the claimed features exist in the prior art and an ordinary artisan could have combined them to arrive at results that are nothing more than predictable. See MPEP 2143(I)(A) for more details. Furthermore, the claimed diameter ranges and the claimed number of holes overlap with the prior art, and in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaiser (US 5,968,807) in view of Albright (NPL 2013).
Regarding claim 10, Kaiser appears to be silent with regards to a silicone cap.
Albright (NPL 2013) teaches silicone materials are very suitable for steam autoclave sterilizing, and therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Kaiser such that the cap is made from silicone in order to arrive at the claimed invention. One would have been motivated to do so in order to construct the device from resilient materials suitable for repeated sterilizations.

Claim 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahimou (US 2013/0273594).
Regarding claim 12 and 13, Ahimou (US 2013/0273594) teaches polycarbonate is a suitable material for forming a tubular body (Paragraph [0089] housing 202). Ahimou appears to be silent with regards to the claimed dimensions.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Ahimou such that the device is constructed according to the claimed dimensions in order to arrive at the claimed invention. One would have been motivated to do so as where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. MPEP 2144.04(IV)(A).

Allowable Subject Matter
Claims 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art, alone or in combination, fails to teach or fairly suggest all the limitations of the claimed invention of claims 8 and 9. The prior art considered to be the closest prior art is Kaiser in view of Scoville (US 4,596,696).
Kaiser teaches all the limitations of claim 1 but fails to teach or fairly suggest a steam and gas permeable cover formed from crepe paper or an autoclave tape comprising crepe paper. Scoville teaches a crepe paper that is transparent to steam as a diffusing layer (Column 2 lines 6-9), but fails to teach or fairly suggest the claimed characteristics of the crepe paper or autoclave tape. Indeed Scoville even teaches the crepe paper diffusing layer’s properties are irrelevant and make no appreciable contribution to the pack (Column 2 lines 30-40), teaching an ordinary artisan away from modifying the crepe paper to arrive at the claimed invention. For at least the reasons above the prior art fails to teach each and every limitation of claims 8 and 9 and thus the claims are allowable. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN A HENSEL whose telephone number is (571)272-6615. The examiner can normally be reached Mon-Thu 8:30 - 7pm;.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL A MARCHESCHI can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.H./Examiner, Art Unit 1799                                                                                                                                                                                                        
/SEAN E CONLEY/Primary Examiner, Art Unit 1799